Hough, J.
This was an action aghinst Nathan Gillilan and Samuel Gay as makers, and Robert L. Gillilan as indorser, of the following instrument in writing :
$650. Trenton, Mo., May 18, 1874.
Ninety days after date we promise to pay to the order *628of Robert L. Gillilan $650, for value received, with interest after maturity at the rate of ten per cent per annum, at the First National Bank of Trenton, Mo., and if not paid at maturity, and the same is placed in the hands of an attorney for collection, we agree and promise to pay ah additional sum of ten per cent as an attorney’s fee.
Nathan Gillilan.
Samuel Gay.
This instrument was indorsed as follows: For value received, I assign the within note to First National Bank of Trenton, Mo., and waive protest, notice of protest and demand of payment. Robert L. Gillilanj
The plaintiff recovered judgment against all of the defendants, and they have appealed to this court.
. The instrument sued on is not a promissory note. First Nat. Bank v. Gay, 63 Mo. 33; Samstag v. Conley, 64 Mo. 476; Woods v. North, 84 Pa. St. 407. Not being a negotiable instrument, Robert L. Gillilan, the assignor, was not jointly,liable with the makers. Samstag v. Conley, 64 Mo. 476.
For a discussion of the other questions involved in this case, we refer to the decision of this court in the case of The National Bank of Trenton v. Robert L. Gillilan, decided at the present term. The judgment will be reversed and the cause remanded.
The other judges concur.